      Case 2:19-cv-02221-JAM-DB Document 8 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME A. CLAY,                                 No. 2:19-cv-2221 JAM DB PS
12                       Plaintiff,
13           v.
14    TRANSWORLD SYSTEMS INC., et al,                 ORDER TO SHOW CAUSE
15                       Defendants.
16

17          Plaintiff Jerome Clay is proceeding in this matter pro se. Accordingly, this action was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   On November 4, 2019, plaintiff filed a complaint and motion to proceed in forma pauperis. (ECF

20   Nos. 1 & 2.) On April 10, 2020, the undersigned granted plaintiff’s motion for leave to proceed

21   in forma pauperis and screened plaintiff’s complaint. (ECF No. 5.) In screening plaintiff’s

22   complaint, the undersigned found that the complaint stated a claim against defendant Transworld

23   World Systems, Inc., (“Transworld”) but failed to state a claim against defendants Transunion

24   LLC, (“Transunion”), and Experian Information Solutions Inc., (“Experian”). (Id. at 4-5.)

25   Accordingly, plaintiff was offered a choice.

26          Plaintiff could elect to proceed against defendant Transworld and pursue the complaint’s

27   claims against only that defendant. Alternatively, plaintiff could forgo immediately proceeding

28   against defendant Transworld and attempt to amend the complaint by filing an amended

                                                      1
         Case 2:19-cv-02221-JAM-DB Document 8 Filed 10/14/20 Page 2 of 2


 1   complaint within sixty days. (Id. at 4.) If plaintiff elected to proceed immediately against
 2   defendant Transworld plaintiff was to file a short statement stating that election within thirty
 3   days, in which case the court would construe plaintiff’s filing as consent to the dismissal of all
 4   claims against defendants Transunion and Experian without prejudice.
 5           Plaintiff, however, did neither. Instead, on August 5, 2020, plaintiff filed a stipulated
 6   dismissal of defendant Transworld, which was entered on August 6, 2020. (ECF Nos. 6 & 7.)
 7   Plaintiff has taken no further action since that filing. It appears that plaintiff considers this matter
 8   closed. Nonetheless, in light of plaintiff’s pro se status, and in the interests of justice, the court
 9   will provide plaintiff with an opportunity to show good cause for plaintiff’s conduct along with an
10   opportunity to clarify plaintiff’s intentions with respect to this action.
11           Accordingly, IT IS HEREBY ORDERED that:
12           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
13   this case should not be dismissed for lack of prosecution 1 ; and
14           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
15   recommendation that this case be dismissed.
16   DATED: October 13, 2020                                 /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
     1 Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
27
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
